DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
            In claim 1, line 2, “said coupling member” lacks proper antecedent basis, where “said coupling member” could be changed to “said cartridge including a coupling member”.  
            In claim 1, language could be added to distinguish “a receiving portion” as claimed on
line 14 of claim 1, from “a receiving portion” as claimed on line 20 of claim 1, in order to clarify
the claim, where in claim 1, line 14, “a receiving portion” could be changed to “a first receiving
portion”; in claim 1, line 16, “said receiving portion” could be changed to “said first receiving
portion”; and in claim 1, line 20, “a receiving portion” could be changed to “a second receiving
portion”.

Allowable Subject Matter
Claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter.
            The primary reasons for allowance are a cartridge, mountable to a main assembly of an
electrophotographic image forming apparatus, said cartridge including a coupling member comprising a pivotable coupling member, wherein the main assembly including a rotatable engaging portion for engaging with said coupling member, and a coupling guide, positioned downstream of a rotational axis of the engaging portion with respect to a mounting direction of said cartridge, for being contacted by said coupling member pivoted relative to the rotational axis of the engaging portion to guide said coupling member to be parallel with the rotational axis of the engaging portion, said cartridge being mountable to the main assembly in the mounting direction substantially perpendicular to the rotational axis of the engaging portion, said cartridge
comprising: a frame; a rotatable member for carrying a developer; and a rotatable force receiving
member for receiving a rotational force to be transmitted to said rotatable member; said coupling
member including a free end portion having a first receiving portion for receiving the rotational
force from the engaging portion and a connecting portion having a transmitting portion for
transmitting the rotational force received by said first receiving portion to said force receiving
member, said frame including, a hole portion for exposing said free end portion to an outside of
said frame, and a second receiving portion, provided in a downstream of said hole portion with
respect to the mounting direction, for receiving said coupling member when said coupling
member is inclined toward a downstream side with respect to the mounting direction and for
receiving said coupling guide in place of said coupling member with engagement of said coupling member with the engaging portion.  The above limitations are contained in claim 1, but are not taught or suggested by the prior art of record.



Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 18, 2022